Citation Nr: 9910577	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-50 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1968.  This is an appeal from an August 1996 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Muskogee, Oklahoma, which denied entitlement to 
service connection for a chronic low back disability.  

The record reflects that in October 1997 the veteran was 
issued a statement of the case on the question of entitlement 
to service connection for a sinus disability.  However, he 
did not submit a substantive appeal regarding that matter.  
Thus, that issue is not in an appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  During service, in May 1964, the veteran sustained a 
lumbosacral muscle strain.  

3.  A private physician has indicated that he began treating 
the veteran for low back problems after his release from 
active duty in 1969, and continued to treat him for those 
problems until he retired in 1984.  

4.  When the veteran was examined by the VA in August 1996, a 
diagnosis of chronic lumbosacral strain was made.  

5.  There is a reasonable probability that the veteran's 
current chronic lumbosacral strain had its onset during his 
active military service.  




CONCLUSION OF LAW

The veteran's chronic lumbosacral strain was incurred in or 
aggravated during his active miliary service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for 
service connection for a chronic low back disability to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
seen in May 1964 with a complaint of low back pain for the 
previous week.  It was indicated that there had been no 
definite trauma at the onset.  The condition had been 
improved by bowling, but had returned the next morning.  On 
examination there was tenderness to motion in all directions 
in the left sacral area.  The diagnosis was muscle strain.  
The application of heat and mild exercise was recommended.  

When the veteran was examined for separation from military 
service in October 1968, he reported that he had or had had 
back trouble.  It was indicated that he had had a strain of 
the low back in 1963 while lifting, and had been treated 
medically and had made a good recovery.  It was indicated 
that he had infrequent mild back pain that was not 
incapacitating.  The medical examination report reflects that 
no weakness, deformity, or limitation of motion of the spine 
was found on examination.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1996.  The veteran was afforded a VA 
general medical examination in August 1996.  He reported low 
back pain.  He indicated that he had recurrent progressive 
low back pain since 1965.  It was indicated that he had been 
unemployed since March 1995, and prior to that time had been 
a roughneck in the oil field.  On examination he had mild 
tenderness to touch in the low lumbar and right low lumbar 
area.  There was no paravertebral muscle spasm palpable.  He 
had some limitation of motion of the lumbosacral spine.  An 
impression was made of chronic lumbosacral strain, 
symptomatic.  

An affidavit by [redacted], dated in September 1996, reflected 
that he had known the veteran from the time of his separation 
from service to the current time, and that his health 
problems, including back problems, had begun during his 
military service.  He related that the veteran had been going 
to doctors regularly over the years, including Dr. Ewing, for 
severe back pain.  

A September 1996 statement by Robert Ewing, D.O., reflected 
that he began treating the veteran upon his release from the 
Air Force in 1969 for low back problems, and he continued to 
treat him for those problems until he retired in June 1984.  
A notation on the report indicates that the doctor's medical 
records had been destroyed and were no longer available.  

An October 1996 statement by Michael J. Babb, M.D., reflected 
that he had seen the veteran during that month for evaluation 
of his low back pain.  The veteran had stated that he had an 
injury in May 1964 during military service, and since that 
time his back had hurt him, but not always enough for him to 
go to the doctor.  The diagnoses included low back pain of a 
chronic nature, likely secondary to chronic degenerative 
spine disease.  

The regional office also received a medical evaluation for 
the State dated in September 1996 in which the veteran 
complained of back problems, among other things.  It was 
indicated that he had been injured in the U.S. Air Force in 
1968, and that once every 2 or 3 months he had had serious 
problems with back pain.  Various findings were recorded on 
physical examination.  The diagnoses included chronic back 
pain syndrome with sciatica on the right.  

During the course of an August 1997 hearing at the regional 
office, the veteran related that during service he had picked 
up a 10-pound box, and while placing it on a shelf he had 
injured his low back and could not move.  He related that he 
had gone on sick call the next morning and had been given 
aspirin and placed on light duty.  He related that thereafter 
he would obtain pain pills from the dispensary for the low 
back condition.  He stated that the condition had lasted 
about six weeks and that he had slept on the floor.  His back 
improved, but would later bother him occasionally.  He 
indicated that after service he had had infrequent back pain, 
and had been treated by Dr. Ewing.  He related that he had 
initially run a small grocery store and service station that 
did not require any physical work.  He related that after 
that he had worked intermittently as a roughneck in the oil 
field.  He stated that at times he was unable to do that kind 
of work.  

Mr. [redacted] testified that he and the veteran resided in a 
small town, and that he was a good friend of the veteran.  He 
indicated that after service the veteran walked stooped over 
and was unable to do any chores and he had assisted the 
veteran.  He had also accompanied him to see Dr. Ewing.  

The regional office thereafter received a VA outpatient 
treatment record dated in January 1997 when an assessment was 
made of low back pain with degenerative joint disease.  

II.  Analysis

Service connection may be granted for disability from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, as indicated previously, the veteran's service 
medical records reflect that he was seen with a complaint of 
low back pain in May 1964.  Examination showed tenderness to 
motion in all directions at the lumbosacral area, and a 
diagnosis of muscle strain was made.  When he was examined 
for separation from military service in October 1968 he 
indicated on a medical history form that he had or had had 
back trouble, and it was stated that he had had a strain of 
the low back during service while lifting, and had been 
treated medically with a good recovery.  It was reported that 
he had infrequent mild back pain that was not incapacitating.  

The veteran has maintained that he continued to have low back 
pain after his separation from military service, and there is 
of record a statement from a private physician, Dr. Ewing, 
indicating that he treated the veteran for low back pain from 
1969 until 1984 when he retired.  An acquaintance of the 
veteran has also provided an affidavit and testimony that he 
recalled the veteran having low back problems shortly after 
his separation from military service and continuing over the 
years.  In the Board's opinion, the evidence is adequate to 
establish that the veteran's current low back disability had 
its onset as a result of the injury during service in May 
1964.  Accordingly, under the circumstances, it follows that 
entitlement to service connection for his current chronic low 
back disability is in order.  38 U.S.C.A. §§ 1110, 1131.  In 
arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  



ORDER

Entitlement to service connection for a chronic lumbosacral 
strain is established.  The benefit sought on appeal is 
granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

